Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 15 June 2021 was received.  Claims 3-56-7 and 64-65 were cancelled.  Claims 2-5 were amended. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claim 2 is allowable. The restriction requirement for species, as set forth in the Office action mailed on 15 March 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 36 and 40, directed to species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 2-7, 9, 15, 30-35, 48, 56-57, 64-69, 90-91, and 93-94 are withdrawn, because independent claim 2 has been amended.

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. on claims 2, 32, 33, 90, 93, and 94 are withdrawn, because independent claim 2 has been amended and Applicant’s arguments.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Suzuki et al. on claims 3-5, 9, 15, 30-31, 48, 56-57, 65-69, and 91 are withdrawn, because independent claim 2 has been amended and Applicant’s arguments.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Suzuki et al. as applied to claim 2 and further in view of Wachsman et al. on claims 6, 7, and 64 is withdrawn, because independent claim 2 has been amended and Applicant’s arguments.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not fairly teach or suggest a lithium ion conducting polycrystalline separator with a d90 grain size of 0.1 to 20 µm, thickness of less than 1 mm to greater than 10 nm which transmits more than 40% of incident light at 500, 600 or 700 nm normally incident light wavelength as defined within the limitations of independent claim 2.  Applicant’s arguments with respect to the smaller grain sizes leading to greater grain boundaries and the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727